Citation Nr: 0927320	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depressive disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

It is just as likely as not the Veteran has an acquired 
psychiatric disorder, including PTSD, as a result of his 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
acquired psychiatric disorder, including PTSD, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).


II.  Analysis-Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, Including PTSD

The Veteran contends that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Korea.  For the reasons and bases set forth below, 
the Board finds that the evidence supports his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 1153; 38 C.F.R. § 3.303(a), 3.306.  
Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).



There are conflicting medical opinions as to whether the 
Veteran actually has PTSD.  Evidence supporting this 
diagnosis includes private treatment records from Dr. J.S., 
who diagnosed the Veteran with PTSD and panic attacks in 
August 2007, April 2008 and October 2008.  On the other hand, 
the May 2007 and June 2008 VA compensation examination 
reports indicate the Veteran did not meet the full criteria 
necessary for a diagnosis of PTSD.

Regarding this disagreement over whether the Veteran has 
PTSD, keep in mind that a "clear" diagnosis of PTSD is no 
longer required.  Rather, as explained, a diagnosis of PTSD 
need only be in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  See Cohen v. 
Brown, 10 Vet. App. 128, 140-41 (1997).

Given the conflicting evidence in this particular case at 
hand, the Board will resolve all reasonable doubt in the 
Veteran's favor and conclude he currently has PTSD 
in accordance with the DSM-IV standards and VA regulations.  
38 C.F.R. § 3.102.  Accordingly, the Board finds that he has 
proven the first, and indeed perhaps most essential, element 
of a current diagnosis.  Boyer v. West, 210 F.3d 1351, 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



Since the record contains the requisite current DSM-IV 
diagnosis of PTSD, resolution of this appeal turns on whether 
there is also credible supporting evidence that the claimed 
stressor in service actually occurred and medical nexus 
evidence linking the current diagnosis to that stressor.  In 
adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) and (f). 

Conversely, where a determination is made that the Veteran 
did not "engage in combat with the enemy," or that the 
claimed stressor is not related to combat, his lay testimony, 
alone, will not be enough to establish the occurrence of the 
alleged stressor.  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, however, there is conclusive evidence the 
Veteran engaged in combat with an enemy force while in Korea.  
His service personnel records (SPRs), including his DD Form 
214, show that he served in the Korean Conflict and was 
awarded, among other decorations and commendations, the 
Purple Heart Medal and Combat Infantryman Badge, both of 
which are prima fascia evidence of valor or heroism shown 
while engaged in combat with an enemy force.  See VAOPGCPREC 
12-99 (October 18, 1999).



So the Veteran not only has the required DSM-IV diagnosis of 
PTSD, but also confirmation of his engagement against enemy 
forces in combat during the Korean Conflict.  Moreover, still 
other evidence in this case acknowledges that he probably 
experienced the various alleged stressors in service, which 
underlie his present diagnosis of PTSD.  In an August 2007 
statement, he described stressful experiences while serving 
in Korea, including:  (1) the day the 3rd division of his 
battalion arrived in Korea, eight soldiers were killed in an 
attack; (2) while on Opy Tessy, a mountain which was close to 
enemy lines, the Koreans attacked, resulting in "death and 
desolution," including the blood filled boot of another 
soldier landing on the Veteran; (3) vultures eating the flesh 
of an arm, which had landed in the trench with the Veteran; 
(4) while climbing Mount Kelly, the Veteran was wounded in 
the mouth and lost several teeth; (5) the Veteran received 
threats from a "Mongol" after being wounded; and (6) 
watching while Lieutenant P. would not lead the 65th Infantry 
up a mountain, which resulted in the 65th being stripped of 
its colors.  

Since these purported stressors pertain to his combat 
experiences in Korea and are consistent with the 
circumstances of his service in that capacity, the Board does 
not dispute these events occurred.  It is significant that he 
mentions specific battalion information and a Lieutenant's 
name in support of his statements.  In other words, although 
not every detail of the incidents has been confirmed, such as 
the names of casualties, verification of specific incidents 
of combat with the enemy, and enemy fire strongly suggests 
that he was indeed exposed to at least some of these alleged 
events.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  
There need not be corroboration of every detail of his 
participation.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  

Additionally, there is medical nexus evidence of a 
correlation between the Veteran's current symptomatology and 
the specific claimed in-service stressors.  See 38 
C.F.R. 3.304(f); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board finds the October 2008 medical record 
submitted by Dr. J.S. to be highly probative evidence of a 
positive nexus to an in-service PTSD stressor.  Specifically, 
this private physician opined that the Veteran's PTSD is 
attributable to his service in the Korean Conflict.  
Furthermore, although Dr. J.S. did not review the claims file 
when offering this opinion, this is not determinative of the 
opinion's probative value.  A review of the medical evidence 
in the claims file would not have altered Dr. J.S.'s positive 
nexus opinion because his opinion was based on the Veteran's 
credible reported history.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  Here, as explained, there is no 
reason to question the Veteran's credibility regarding the 
alleged combat stressors in service because his engagement 
against combat forces during the Korean Conflict is patently 
clear.  So Dr J.S.'s apparent reliance on the Veteran's self-
reported history of his combat experiences does not 
compromise the probative value of Dr. J.S.'s supporting 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).

It is also worth mentioning that an earlier-dated VA 
compensation examiner from January 2007 diagnosed the Veteran 
with depressive disorder, not otherwise specified.  Since, 
however, the Board is finding in favor of the Veteran's claim 
for PTSD, it is unnecessary to address the etiology of this 
additional disorder in terms of whether it, too, is 
attributable to the Veteran's military service.  See Clemons 
v. Shinseki, 23 Vet App 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence supports service 
connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 




ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


